Citation Nr: 1535520	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-26 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that denied the above claim.  In December 2011, the Board remanded the claim for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appeal must account for the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded for further development, to include providing an addendum opinion.

The July 2014 VA examination report is not adequate to allow the Board to make a fully informed decision on the Veteran's service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner found that the Veteran's PTSD resulted from a "difficult childhood."  The examiner also found that the Veteran's "severe depression" began in 1995/96-over fifteen years after service separation.  However, the examiner observed that the Veteran's PTSD and depression "clearly and unmistakably existed prior to service," which is inconsistent with the finding that depression began in 1995/96.  

Also, the July 2014 VA examiner concluded that it was less likely than not that the Veteran's depression and PTSD were caused or aggravated by his service-connected lumbar spine disorder.  As a rationale, the examiner stated that there was no evidence in the medical notes that the Veteran was discussing his emotional disturbance connected to his spine-related limitations or pain and that he did not self report to the examiner that either that this health issue or the limitations it causes were connected to his mental health issues.  However, the examiner failed to acknowledge the September 2008 VA examination report wherein a psychiatrist stated that the Veteran did describe some depressive symptoms related to his back condition; that given his back condition he was less able to engage in the activities he enjoys; and that given his chronic pain he was frequently depressed and irritable.  

In view of the foregoing, a remand is necessary to obtain an additional VA opinion.  The Veteran's recent VA treatment records should also be obtained.

 The case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2014 forward.  

2.  Then, return the claims folder to the psychologist who performed the July 2014 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the opinion.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner, who must note its review.  

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder, including PTSD and/or depression, had its clinical onset during active service or is related to any incident of service.  

For the purpose of providing this examiner, the examiner must presume that the Veteran was sound at the time of his entrance onto active duty in October 1976.

In addition, the examiner should acknowledge: 

(i)  The service treatment record dated January 29, 1977 wherein the Veteran complained of nausea and stomach cramps for months, stating that his stomach was tied in knots.  The examiner's impression was nerves.

(ii) The service treatment record (Report of Medical History) which appears to be dated June 7, 1978, wherein the Veteran complained of nervous trouble. 

(b)  The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's lumbar spine disorder and the pain and limitations associated therewith either (i) caused, or (ii) aggravated, any current psychiatric disorder to including PTSD and/or depression.  In providing this opinion, the examiner must acknowledge the September 2008 VA examination report wherein a psychiatrist stated that the Veteran did describe some depressive symptoms related to his back condition; that given his back condition he was less able to engage in the activities he enjoys; and that given his chronic pain he was frequently depressed and irritable.  

The examiner must provide a complete rationale for all opinions provided.  If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate VA examination.

3. Finally, after the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


